Citation Nr: 1007961	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-34 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for nonservice connected death pension 
benefits.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service in the Philippine Guerrillas 
from May 1945 to December 1945.  The Veteran died in July 
1969.  The appellant was married to the Veteran at the time 
of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008, the appellant submitted a substantive appeal 
to the Board via VA Form 9, requesting to testify before a 
Veterans Law Judge at a hearing at the RO. See 38 C.F.R. § 
20.700 (2009).  Due process considerations mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the claimant an opportunity for the 
requested hearing.  Therefore, a remand is required for the 
scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Board hearing at the RO, in accordance with 
the procedures set forth at 38 C.F.R. § 
20.700(a), 20.704(a), as per the Appellant's 
request, and as the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


